Citation Nr: 0718444	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1947 to June 
1953, and from August 1954 to January 1968.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that denied a claim of service 
connection for PTSD.  The veteran has argued that his anxiety 
attacks, depression and panic attacks are attributable to his 
combat experiences in service.  Based upon his allegations 
and the May 2005 VA PTSD examination report diagnosis 
addressed below, the Board finds that the veteran is pursuing 
a claim for an acquired psychiatric disorder, however 
diagnosed, that should be considered a single "claim" for 
procedural purposes.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000) Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  The Board, therefore, has rephrased the issue listed 
on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.  
The veteran will be notified if any further action on his 
part is required.


REMAND

The veteran claims entitlement to service connection for his 
current psychiatric symptoms that he attributes to his combat 
experiences in service.  His VA clinical records include 
impressions of mild PTSD.  A VA PTSD examination in May 2005 
found that he did not meet the criteria for a PTSD diagnosis, 
and offered a diagnosis of anxiety disorder not otherwise 
specified, mixed anxiety/depressive picture.  The examiner 
listed "Vietnam combat experiences, difficulty adjusting to 
retirement" as psychosocial stressors in the Axis IV portion 
of the diagnosis.  An Axis IV assessment listing a military 
experience represents an "etiologically significant 
psychosocial stressor" that may indicate a plausible 
connection between the current condition and active service.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).  
As the evidence indicates that the current psychiatric 
symptoms may be associated with an event in service, the 
Board finds that further VA opinion is necessary to determine 
whether the veteran has an acquired psychiatric disorder that 
was first manifested and/or causally is related to event(s) 
in service.  38 C.F.R. § 3.159(c)(4) (2006).  See McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the RO has not verified the veteran's 
allegations of combat exposure.  The veteran's service 
personnel records reflect that he was authorized hostile fire 
pay while aboard the USS BENNER (DD 807) for the time periods 
of December 1966, and January through March 1967.  Historical 
information concerning the USS BENNER, obtained from the 
Dictionary of American Naval Fighting Ships, documents that 
the USS BENNER fired upon small logistical craft and an 
antiaircraft battery in the Gulf of Tonkin in January 1967.  
In February 1967, the USS BENNER bombarded the North Vietnam 
coast during seven firing missions, to include two counter-
battery actions where 116 enemy rounds were received close 
aboard.  The USS BENNER was straddled twice by fire from Hon 
Matt Island.  On this information, the Board finds that the 
veteran's personal exposure to combat events has been 
sufficiently corroborated.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete clinical 
records from the Loma Linda, California VA 
Medical Center (VAMC), dated since July 2005.  

2.  Thereafter, schedule the veteran for VA 
psychiatric examination in order to obtain 
opinion as to whether he has an acquired 
psychiatric disorder that was first manifested 
in service and/or is related to event(s) in 
service.  The claims folder should be provided 
to the examiner for review.  The examiner 
should then be requested to provide findings 
and opinion of the following questions:
	
a) If the examining physician finds that the 
veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically identify 
which stressors are linked to the PTSD 
diagnosis; and
	
b) If the examining physician finds that the 
veteran does not have PTSD, he/she should 
reconcile this opinion with that of contrary 
opinions of record and provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed psychiatric disorder was 
first manifested in service and/or is causally 
related to event(s) in service?

3.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) and 
an appropriate time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to further develop the claim.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


